                                                                           1    Joel E. Tasca
                                                                                Nevada Bar No. 14124
                                                                           2    Holly Ann Priest
                                                                                Nevada Bar No. 13226
                                                                           3    BALLARD SPAHR LLP
                                                                                1980 Festival Plaza Drive, Suite 900
                                                                           4    Las Vegas, Nevada 89135
                                                                                Telephone: (702) 471-7000
                                                                           5    Facsimile: (702) 471-7070
                                                                                tasca@ballardspahr.com
                                                                           6    priesth@ballardspahr.com
                                                                           7    Attorneys for PHH Mortgage
                                                                                Corporation
                                                                           8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                                 DISTRICT OF NEVADA
                                                                           10
                                                                                PHH Mortgage Corporation,
                                                                           11                                                 Case No. 2:16-cv-02795-MMD-NJK
                                                                                                    Plaintiff,
                                                                           12
                                                                                vs.                                           STIPULATION AND ORDER TO
1980 Festival Plaza Drive, Suite 900




                                                                           13                                                 DISMISS WITH PREJUDICE
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
    BALLARD SPAHR LLP




                                                                                Saticoy Bay LLC Series 7712 Beach Falls,
                                                                           14   a Nevada limited liability company;
                                                                                Desert Creek Owners Association, a
                                                                           15   Nevada non-profit corporation; Arlene E.
                                                                                Vega, an individual,
                                                                           16
                                                                                                 Defendants.
                                                                           17   Desert Creek Homeowners Association
                                                                                Inc.,
                                                                           18
                                                                                                    Third-Party Plaintiff
                                                                           19
                                                                                vs.
                                                                           20
                                                                                Nevada Association Services, Inc.
                                                                           21
                                                                                                    Third-Party Defendant
                                                                           22
                                                                                      Pursuant to Local Rules LR IA 6-1 and LR 26-4, Plaintiff PHH Mortgage
                                                                           23
                                                                                Corporation (“PHH”), Defendant Saticoy Bay LLC Series 7712 Beach Falls (“Saticoy”)
                                                                           24
                                                                                and Defendant Desert Creek Homeowners Association (the “HOA”), through their
                                                                           25
                                                                                respective attorneys, stipulate as follows:
                                                                           26
                                                                                      1.     The Parties to this Stipulation have settled and agreed to release their
                                                                           27
                                                                                respective claims, and further agreed that the claims between them, including the
                                                                           28
                                                                           1    Complaint, shall be DISMISSED with prejudice.
                                                                           2          2.     Based on the settlement, the Parties further agree to set aside the recent
                                                                           3    judgement (ECF No. 80).
                                                                           4          3.     As Arlene Vega has not appeared in this action, PHH hereby voluntarily
                                                                           5    dismisses its claims against her pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
                                                                           6          4.     The Parties further stipulate and agree that the Lis Pendens recorded
                                                                           7    against the Property in the Official Records of Clark County, Nevada, as Instrument
                                                                           8    Number 20170104-0002406 be EXPUNGED.
                                                                           9          5.     The Parties further stipulate and agree that a copy of this Stipulation
                                                                           10   and Order may be recorded with the Clark County Recorder.
                                                                           11                                  {Continued on Next Page}
                                                                           12
1980 Festival Plaza Drive, Suite 900




                                                                           13
                                       (702) 471-7000 FAX (702) 471-7070
    BALLARD SPAHR LLP
    Las Vegas, Nevada 89135




                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                           2
                                                                           1          6.    Each party shall bear its own attorneys’ fees and costs.
                                                                           2    Dated: August 26, 2019
                                                                           3    BALLARD SPAHR LLP                              LAW OFFICES   OF   MICHAEL BOHN, ESQ.,
                                                                                                                               LTD
                                                                           4

                                                                           5    By: /s/ Holly Ann Priest                       By: /s/ Michael F. Bohn
                                                                                    Joel E. Tasca                                 Michael F. Bohn, Esq.
                                                                           6        Nevada Bar No. 14124                          Nevada Bar No.: 1641
                                                                                    Holly Ann Priest                              Adam R. Trippiedi, Esq.
                                                                           7        Nevada Bar No. 13226                          Nevada Bar No.: 12294
                                                                                    1980 Festival Plaza Drive, Suite 900          2260 Corporate Circle, Suite 480
                                                                           8        Las Vegas, Nevada 89135                       Henderson, Nevada 89074
                                                                           9    Attorneys for PHH Mortgage                     Attorneys for Defendant Saticoy Bay
                                                                                Corporation                                    LLC Series 7712 Beach Falls
                                                                           10

                                                                           11   LEACH KERN GRUCHOW ANDERSON SONG
                                                                           12
                                                                                By: /s/ J. Tyler King
1980 Festival Plaza Drive, Suite 900




                                                                           13
                                       (702) 471-7000 FAX (702) 471-7070




                                                                                   Sean L. Anderson, Esq.
    BALLARD SPAHR LLP
    Las Vegas, Nevada 89135




                                                                                   Nevada Bar No. 7259
                                                                           14      J. Tyler King, Esq.
                                                                                   Nevada Bar No. 14895
                                                                           15      2525 Box Canyon Drive
                                                                                   Las Vegas, Nevada 89128
                                                                           16
                                                                                Attorneys for Desert Creek Owners
                                                                           17   Association, Inc.
                                                                           18                                          ORDER
                                                                           19                                              IT IS SO ORDERED.
                                                                           20

                                                                           21                                              _____________________________________
                                                                           22                                              United States District Judge
                                                                                                                                    August 26, 2019
                                                                                                                           DATED: ________________________
                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                           3
